Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
I.  A method for controlling a rotor on a wind turbine, wherein the rotor is comprising one or more blades, and wherein the wind turbine is comprising: a pitch system, the method comprising: operating the rotor in a standstill or idling operating state, determining or receiving one or more control parameters, where one or more yawing parameters may be described as a function of the one or more control parameters, wherein the one or more yawing parameters comprises one or more of: i. an angular yawing velocity of a yawing section, ii. an angular yawing acceleration of the yawing section, and/or iii. a yawing moment applied by the yawing section on a remainder of the wind turbine, and pitching based on the one or more control parameters one or more blades of the rotor with the pitch system (claims 1-3 and 6).
II.  A method for controlling a rotor on a wind turbine, wherein the method is further comprising detecting a failure in the yaw system (claim 4). 
III.  A method for controlling a rotor on a wind turbine, wherein the pitching is carried out so that a resulting change in aerodynamic force on the one or more blades contributes to reduce the one or more yawing parameters (claim 5).
IV.  A method for controlling a rotor on a wind turbine, wherein the wind turbine is a multi-rotor wind turbine (claim 7).
V.  A method for controlling a rotor on a wind turbine, wherein pitching one or more blades comprises: pitching a subset of the one or more blades of a rotor to a larger extent than the remaining blades of the rotor (claim 8).
VI.  A method for controlling a rotor on a wind turbine, wherein pitching a subset of the one or more blades comprises: pitching 1 and only 1 blade on a 3 or 2 blade rotor or pitching 2 and only 2 blades on a 3-blade rotor (claim 9).
VII.  A method for controlling a rotor on a wind turbine, wherein pitching the one or more blades comprises: pitching in an azimuthal dependent manner (claim 10).
VIII.  A method for controlling a rotor on a wind turbine, wherein pitching in an azimuthal dependent manner, one or more blades comprises pitching one or more blades on a rotor so that a moment from drag forces on the one or more blades yields a net non-zero moment around an axis being parallel with a yawing axis and intersecting a rotation axis of the rotor (claim 11).
IX.  A method for controlling a rotor on a wind turbine, wherein pitching in an azimuthal dependent manner one or more blades comprises pitching one or more blades on a rotor so that a drag on the one or more blades is larger in a first azimuthal range relative to a drag in a second azimuthal range, wherein the first azimuthal range is further away from the yaw axis than the second azimuthal range (claim 12).
X. A computer program product comprising instructions which, when the program is executed by a computer, cause the computer to perform an operation, comprising: receiving one or more control parameters, where one or more yawing parameters may be described as a function of the one or more control parameters, wherein the one or more yawing parameters comprises one or more of: i. an angular yawing velocity of a yawing section, ii. an angular yawing acceleration of the yawing section, and iii. a yawing moment applied by the yawing section on a remainder of the wind turbine, and determining and outputting one or more pitch angle set point values based on the control parameters for one or more blades of a rotor of the wind turbine (claim 15); and 
A wind turbine, comprising: a tower; a nacelle disposed on the tower; a rotor extending from the nacelle and having a plurality of blades disposed at a distal end; and a controller configured to perform an operation, comprising: receiving one or more control parameters, where one or more yawing parameters may be described as a function of the one or more control parameters, wherein the one or more yawing parameters comprises one or more of: i. an angular yawing velocity of a yawing section, ii. an angular yawing acceleration of the yawing section, and iii. a yawing moment applied by the yawing section on a remainder of the wind turbine, and determining and outputting one or more pitch angle set point values based on the control parameters for the plurality of blades (claim 16); and 
A control system arranged for: receiving one or more control parameters, where one or more yawing parameters may be described as a function of the one or more control parameters, wherein the one or more yawing parameters comprises one or more of: i. an angular yawing velocity of a yawing section, ii. an angular yawing acceleration of the yawing section, and iii. a yawing moment applied by the yawing section on a remainder of the wind turbine, and determining and outputting one or more pitch angle set point values based on the control parameters for the one or more blades of the rotor (claim 17).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
In addition, to election of a single species I-X above, Applicant is further required to elect one single subspecies below:
A.   The one or more yawing parameters comprises an angular yawing velocity of a yawing section.
B.  The one or more yawing parameters comprises an angular yawing acceleration of the yawing section.
C.  The one or more yawing parameters comprises a yawing moment applied by the yawing section on a remainder of the wind turbine.
D.  The one or more yawing parameters comprises an angular yawing velocity of a yawing section and an angular yawing acceleration of the yawing section.
E.  The one or more yawing parameters comprises an angular yawing acceleration of the yawing section and a yawing moment applied by the yawing section on a remainder of the wind turbine.
F.  The one or more yawing parameters comprises an angular yawing velocity of a yawing section and a yawing moment applied by the yawing section on a remainder of the wind turbine.
G.  The one or more yawing parameters comprises an angular yawing velocity of a yawing section, an angular yawing acceleration of the yawing section, and a yawing moment applied by the yawing section on a remainder of the wind turbine.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) appear to be generic: claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-X and Subspecies A-G lack unity of invention because even though the inventions of these groups require the technical feature of receiving one or more control parameters, where one or more yawing parameters may be described as a function of the one or more control parameters, wherein the one or more yawing parameters comprises one or more of: i. an angular yawing velocity of a yawing section, ii. an angular yawing acceleration of the yawing section, and iii. a yawing moment applied by the yawing section on a remainder of the wind turbine, this technical feature is not a special technical feature, as it does not make a contribution over the prior art in view of WO 2016/128005, as well as EP 2037119.
WO 2016/128005 discloses a method 100 and a control system for controlling a rotor 22 on a multi-rotor wind turbine 2, wherein the rotor 22 is comprising three blades 24, and wherein the wind turbine is comprising: a pitch system 36, the method comprising: operating 106 the rotor in a standstill operating state, determining a pitch angle set point value of the blades, where a yawing moment of a yawing section 12a, 12b may be described as a function of the targeted pitch value, and pitching 108 based on the pitch angle set point value the blades of the rotor with the pitch system 36 having the effect to increase or reduce an aerodynamically induced yaw moment applied by aerodynamic forces on the yawing section.
EP 2037119 discloses a method and a control system for controlling a single-rotor 303 on a single-rotor wind turbine 301, wherein the rotor is comprising three blades 305, 307, 309, and wherein the wind turbine is comprising: a pitch system 11, and a yaw system 19, the method comprising determining cyclic pitch angle set point values for the blades, for example pitching in an azimuthal dependent manner, where a yawing moment of a yawing section 19 may be described as a function of the cyclic pitch angle set point values reference values and is increased or reduced by aerodynamic forces on the yawing section, and pitching in an azimuthal dependent manner based on the cyclic pitch angle set point values the blades of the rotor with the pitch system having the effect to increase or reduce an aerodynamically induced yaw moment applied by aerodynamic forces on the yawing section, for example to yield a net non-zero moment around an axis being parallel with a yawing axis and intersecting a rotation axis the of rotor.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745